DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyabe et al. (US 2001/0024581).
Regarding claim 1,  Miyabe et al. (hereinafter Miyabe) teaches a developing device comprising: a developing roller including: a sleeve 18 being configured to be rotatable and including a hollow shaft 23 at an axial end of the sleeve 18 (Fig. 9); and a magnetic field generator 26 being irrotationally disposed inside the sleeve 18 and including a non-rotating shaft 26c at an axial end of the magnetic field generator 26 (Fig. 9), the non-rotating shaft 26c penetrating through the hollow shaft and projecting outward (Fig. 10); a developing case 20 configured to store developer and rotatably support the hollow shaft 23 (Fig. 5); and a support 17e including a fitting portion into which the non-rotating shaft 26c of the magnetic field generator is irrotationally fitted (Fig. 3), the support 17e being supported on the developing case 20 using the fitting portion as a main-positioning portion (Fig. 3).
Regarding claim 2, Miyabe teaches the developing device according to claim 1, further comprising: a drive gear 31 disposed on the hollow shaft 23 and configured to rotate together with the sleeve 18 [0066]; a gear (photosensitive drum driving force source) meshing the drive gear [0065]; and a gear holder 17 supported on the developing case together with the support and configured to rotatably hold the gear [0065].
Regarding claim 12, Miyabe teaches the developing device according to claim 1, further comprising: a bearing 29 disposed on the hollow shaft 23 and configured to contact a photoconductor drum 11 to define a gap between the photoconductor drum 11 and the developing roller [0065].
Regarding claim 13, Miyabe teaches the image forming apparatus comprising the developing device according to claim 1 (Fig. 2).
Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852